Citation Nr: 0011861	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an increased (compensable) evaluation for 
headaches.

6.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1985 to 
March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal. 

The record reflects that the appellant requested a personal 
hearing before a traveling Member of the Board at that time.  
The appellant was thereafter scheduled for a Travel Board 
hearing, and notice of the same was forwarded to him.  The 
record reflects that the appellant did not appear on the 
scheduled hearing date.  No further correspondence has been 
received from the appellant relative to his hearing request.  
In accordance with the provisions of 38 C.F.R. § 20.704(d) 
(1999), this matter is now before the Board for appellate 
review.  

This case was previously remanded by the Board in February 
1998 for additional development of the evidence.  In 
September 1999 the RO granted service connection for 
chondromalacia of the knees and assigned a 10 percent rating.  
This action represents a complete grant of the benefits 
sought, to include entitlement to a compensable evaluation 
under the provisions of 38 C.F.R. § 3.324.  Accordingly, 
these issues are not before the Board for appellate 
consideration.

The issue of entitlement to service connection for a low back 
disorder will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal have been 
obtained by the RO.

2.  A right shoulder disability is of service origin. 

3.  There is no competent medical evidence demonstrating the 
presence of a current left hip disorder.

4.  There is no competent medical evidence demonstrating the 
presence of current bilateral hearing loss.

5.  The appellant's headaches, currently diagnosed as tension 
headaches, occur almost daily and are accompanied by some 
migrainous features. 

6.  The service-connected hemorrhoids are productive of no 
more than mild impairment.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2. The claim for entitlement to service connection for a left 
hip disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim for entitlement to service connection for 
bilateral sensorineural hearing loss is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

4.  The criteria for a 10 percent evaluation for headaches 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (1999). 

5.  The criteria for a compensable rating for hemorrhoids 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a) (1999).  Service connection may also be granted for 
any disease diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease, was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The threshold question in this case is whether the appellant 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claims for service 
connection are well-grounded; that is, claims which are 
plausible and capable of substantiation.  38 U.S.C.A. § 
5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If 
the claims are not well-grounded, the appeal as to those 
claims must fail and there is no duty to assist in developing 
the facts pertinent to the claims.  See Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

Generally, a well grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra). 

As to the claims of entitlement to service connection for a 
right shoulder disorder and a low back disorder, however, the 
Board notes that the appellant's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed as regards these 
two claims and that no further assistance to the appellant is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).


Entitlement to service connection for right shoulder 
disability
.
Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107.  The Board is also 
satisfied that the statutory duty to assist the veteran in 
the development of facts pertinent to his claim has been met.  

Service medical records disclose that at the time of the 
entrance examination no pertinent abnormality was reported.  
During a November 1992 examination the appellant gave a 
history of right shoulder dislocation at the age of fifteen.  
He reported no problems since that time.  The appellant 
sustained injuries in conjunction with an April 1994 
automobile accident.  Service medical records further reflect 
that the appellant was seen in October 1994 for complaints of 
neck and right shoulder pain.  This clinical report 
referenced an automobile accident in April 1994, and noted 
that x-ray studies of the right shoulder conducted at that 
time were normal.  The assessment f was right rotator cuff 
tendinitis.  The report indicates that the appellant was 
instructed in home therapeutic exercises.

The veteran was seen in November 1994 for right shoulder 
pain.  The appellant recalled to episodes of right shoulder 
subluxation.  The assessment included right impingement 
syndrome.

At the time of the separation examination, in December 1994, 
the appellant reported that his shoulder dislocates.  The 
examination showed bilateral rotator cuff tendinitis. 

A VA examination was conducted in May 1995.  At that time the 
appellant reported that he dislocated his right shoulder in 
February 1995 while exercising.  He reported subjective 
complaints of occasional pain in the shoulder, with no 
further dislocations since service.  On physical examination, 
the appellant was observed to exhibit a normal carriage, 
gait, and posture.  Evaluation of the musculoskeletal system 
showed no swelling or deformity associated with the right 
shoulder.  It was noted that the appellant exhibited a normal 
range of motion.  X-ray studies of the right shoulder were 
noted to be essentially normal.  An assessment of history of 
dislocated right shoulder was indicated.  

In August 1995 correspondence, the appellant reported a 
history of right shoulder problems, described as episodes of 
the shoulder dislocating, initially associated with physical 
fitness training in service.  He reported that the shoulder 
joint would return into place "once the pressure was 
removed," and that his pain would resolved within one to two 
days.  It was the appellant's contention that while he was 
able to exhibit full range of motion of the right shoulder on 
VA examination, the shoulder continued to be symptomatic, and 
that the severity of pain and functional impairment 
associated with the right shoulder had not been considered.

A December 1995 private medical statement indicates that the 
appellant was evaluated for presenting complaints of right 
shoulder pain.  It was noted that physical examination showed 
a l0 degree loss of abduction associated with the right 
shoulder.  The physician indicated that examination was 
negative for any specific neurological abnormalities.

On VA examination in July 1998, the appellant complained of 
right shoulder instability.  The appellant reported a history 
of multiple subluxation since service.  The appellant 
indicated that he has been careful to avoid activities which 
would cause his shoulder to dislocate, and noted that his 
last subluxating event was in 1995.  It was noted that the 
appellant was employed at that time as an accountant.  

Physical examination showed the right shoulder to exhibit 
full range of motion with forward flexion measured as 160 
degrees, abduction measured as 130 degrees, internal rotation 
measured as 10 degrees, and external rotation measured as 50 
degrees.  The examiner noted that with abduction and external 
rotation, the appellant moved the arm 95 degrees with 
apprehension.  There was 1+ anterior laxity.  There was no 
evidence of posterior, inferior, or superior laxity detected.  
The appellant was evaluated as neurovascularly intact.  
Strength was evaluated as 5/5 in all rotator cuff muscles in 
addition to the remainder of the upper extremity muscles.  
Pulses were palpable.  Sensation to light touch was intact.  

X-ray studies of the right shoulder revealed no evidence of 
bony abnormalities.  The diagnostic impression was right 
shoulder laxity.  It was the examiner's assessment that this 
condition did not appear to be much of a functional problem 
for the appellant.  

The examiner further noted that "it does appear that the 
insighting (sic) event did occur while the [appellant] was in 
the service."  It was noted that there was no known 
predisposing factor causing the right shoulder symptoms, and 
there was no related history of trauma.


Analysis

The appellant's statements describing the symptoms of a 
disease or disability or incidents are considered to be 
competent evidence.  However, a layperson is not competent to 
render medical opinions involving a diagnosis or etiology of 
a disability.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In this regard, the clinical history recorded during the 
November 1992 examination indicated that the veteran 
dislocated his right shoulder when he was fifteen.  However, 
he further indicated that he had no further problems.  
Additionally, the entrance examination showed no abnormality.  
Accordingly, the Board is satisfied that a chronic right 
shoulder disorder was not present at the time of the 
appellant's entry into active duty.  

The service medical record shows that the veteran began 
experiencing problems with his right shoulder in October 
1994.  Additionally, at the time of the separation 
examination in December 1994 he reported right shoulder 
dislocations.  The examination indicated the presence of 
tendonitis  

The VA examination in May 1995 and the private report in 
December 1995 show continued complain of pain.  Additionally, 
the July 1998 VA examination showed the presence of laxity in 
the right shoulder with complaints of dislocations.  

Based on this evidence it is the Board judgment that the 
veteran has a chronic right shoulder disorder which was 
initially manifested during service.  Thus, service 
connection is warranted.  


Entitlement to service connection for a left hip disorder

Service medical records are negative for any complaints, 
treatment, or diagnosis relative to the left hip. 

During a July 1998 VA examination, the appellant reported 
complaints relative to the right hip.  He reported that he 
experienced popping and stiffness associated with the right 
hip, with no predisposing trauma.  The examination report was 
negative for any complaints, findings, or diagnosis relative 
to the left hip.

The appellant was afforded further VA examination in November 
1999.  The medical report indicated that the appellant 
reported the onset of progressive hip pain since service, 
greater on the right side than the left side.  He reported 
intermittent weakness, fatigue, pain, and tenderness 
involving the left hip.  The appellant reported that his left 
hip would become symptomatic after walking one half mile.  It 
was noted that the appellant exhibited a slight limp due to 
right hip pain.  His incidence of flare-up was reportedly 
associated with the level of the appellant's activity.  
During such an episode, the appellant was noted to experience 
weakness on the right side, along with fatigability, and 
moderate pain.

Physical examination showed range of motion of the left hip 
was 125 degrees of flexion, 30 degrees extension, 45 degrees 
abduction, 25 degrees adduction, 60 degrees external 
rotation, and 40 degrees internal rotation.  There was no 
acute tenderness to palpation over the trochanteric bursa.  
X-ray studies were significant for trochanteric bursitis of 
the right hip.  The assessment was of trochanteric bursitis 
of the right hip, with early clinical signs of degenerative 
joint disease.  There was no diagnosis relative to the left 
hip. 

Analysis

The service medical records are negative for any findings or 
pathology referable to the left hip.  Moreover, reports of VA 
examinations in May 1995 and July 1998 are silent for any 
pertinent complaints.  

During the November 1999 VA examination, the veteran reported 
intermittent weakness, fatigue, pain and tenderness in the 
left hip.  However, X-rays of the left hip showed no 
abnormality.  Additionally, there was no diagnosis rendered 
confirming the presence of a left hip disability.

The appellant has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
record which shows that the appellant currently has a left 
hip disability.  Accordingly, the claim is not well grounded 
and must be denied.  See Caluza v. Brown, 7 Vet. App. at 506.


Entitlement to Service Connection for Bilateral Hearing Loss

At the time of his separation from service, audiological 
evaluation, conducted in December 1994, revealed pure tone 
thresholds, in decibels, recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
25
30
20
LEFT
0
0
10
20
10

Pure tone thresholds were also evaluated at the 6000 Hertz 
frequency for the right ear as 25 decibels, and as 15 
decibels for the left ear. An assessment of mild high 
frequency hearing loss, right greater than the left, was 
noted at that time.  The service administrative records show 
that the veteran's MOS was a military policeman

During a May 1995 VA examination, the appellant reported 
complaints of hearing loss due to exposure to loud noises.  
Physical examination of the ears showed the tympanic 
membranes to be intact.  External auditory canals were clear.  
The examiner noted that the appellant appeared to demonstrate 
slight hearing loss on clinical evaluation.  

The appellant, in August 1995 correspondence, indicated that 
he was exposed to acoustic trauma for several years during 
service, from 1988 to 1993.  In that context, he reported 
that his duties included inspection of military aircraft and 
cargo on the flight line.  He noted that he was not provided 
with ear protection.  

During VA audiometric examination, conducted in July 1998, 
the appellant complained of hearing loss and periodic 
tinnitus.  He reported difficulty understanding 
conversational speech, and noted that he was unable to 
utilize the telephone on the right side.  The medical report 
indicates that the appellant reported a history of service as 
a military police officer.  It was noted that his duties 
included assignment to the air field without the benefit of 
ear protection.  The appellant also reported that his history 
was significant for noise exposure to gunfire and light fire.  
The appellant reported a gradual onset of bilateral tinnitus, 
greater on the right side than the left side, several years 
earlier.  He reported intermittent episodes of tinnitus, 
occurring twice daily, and lasting a few minutes in duration.  
He described the sound as high-pitched and moderately loud.  
It was noted that the appellant reported that he sustained a 
head injury in conjunction with an in service automobile 
accident in 1994.    

On the audiological evaluation in July 1998, pure tone 
thresholds, in decibels, were as recorded follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
20
15
LEFT
0
5
5
15
15

The average pure tone threshold recorded for the right ear 
was 14 decibels, and 10 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
bilaterally.

In his assessment, the examiner indicated that results 
obtained on audiometric examination showed the appellant's 
hearing to be within normal limits bilaterally.  It was noted 
that speech recognition thresholds were consistent with pure 
tone thresholds, and indicated good patient reliability.  
Word recognition results were evaluated as excellent in both 
ears.  Tympanometry revealed normal middle ear function 
bilaterally.  It was noted that acoustic reflexes and decay 
were within normal limits bilaterally.

On VA ear, nose, and throat (ENT) examination in July 1998, 
the examiner observed the appellant to have normal auricles, 
external auditory canals, tympanic membranes, tympanum, and 
mastoids.  The examiner indicated that a review of the 
audiometric results showed that the appellant had essentially 
normal hearing, other than a slight dip in hearing in the 
high frequencies on the right side.  In this context, it was 
noted that audiometry revealed a slight asymmetry in hearing, 
noted to be less than 10 decibels except for high 
frequencies.  In the high frequencies, a slight sensory 
neural hearing loss was noted at 6000 Hertz frequency, which 
improved at the 8000 Hertz frequency.  The examiner noted 
that this circumstance was probably secondary to early noise 
exposure hearing loss.  The examiner noted that the degree of 
hearing loss indicated in this instance was "very small."

Analysis

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Board is satisfied that the veteran was exposed to 
acoustic trauma during service.  Additionally, mild hearing 
loss was found at the time of the separation examination.  
However, these facts, in and of themselves, are insufficient 
to establish service connection for hearing loss.  The 
evidence must also show that the appellant has current 
hearing loss as set forth in C.F.R. § 3.385.  

In this regard, the record discloses that VA audiometric 
evaluation in 1998 showed the appellant's hearing acuity to 
be completely within normal limits per C.F.R. § 3.385.  
Accordingly, the appellant has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which shows that the appellant currently a 
bilateral hearing loss for which service connection may be 
granted.  Accordingly, the claim is not well grounded and 
must be denied.  See Caluza v. Brown, 7 Vet. App. at 506. 

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claims for service connection for a left hip 
disorder or bilateral hearing loss are well grounded, it must 
be considered whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to respond and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, the Board does not 
find such prejudice because the appellant has not met the 
threshold obligation of submitting well-grounded claims.  
Meyer v. Brown, 9 Vet. App. 425 (1996).  The Board finds that 
the RO has complied with 38 U.S.C.A. § 5103(a) (West 1991) 
and that the veteran has been advised of the evidence 
necessary to complete his claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

Increased Evaluations

Initially, the Board finds that the appellant's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  A claim that a disorder has become more severe is 
well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition. 38 
C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work. 38 C.F.R. § 4.2.

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


Entitlement to an Increased Evaluation for Headaches

Service medical records disclose that the appellant sustained 
injuries in conjunction with an automobile accident in April 
1994, and reported that the severity of his headaches had 
increased following the accident.  The appellant was 
evaluated in October 1994, at which time he reported that he 
continued to experience episodes of headaches and dizziness.  
An assessment of chronic headaches was indicated.  At the 
time of his separation examination, in December 1994, the 
appellant was evaluated with a history of headaches since 
1987.  It was also noted that the appellant continued to 
experience symptoms related to a concussion sustained in a 
1994 automobile accident.

During a May 1995 VA examination, the appellant reported that 
he experienced two to three headache episodes each day, which 
lasted approximately one half hour to a hour in duration.  He 
reported that his headaches were usually localized to the 
back of the head or around the right eye.  He noted the onset 
of his headache episodes following a 1994 automobile 
accident.  In his clinical assessment, the examiner evaluated 
the appellant with post concussion headaches, mild.  

In a June 1995 rating action the RO granted service 
connection for headaches, and assigned a zero percent 
evaluation under Diagnostic Code 8100.

In correspondence, received in August 1995, the appellant 
reported that he experienced between two and five headache 
episodes daily, lasting from two to five hours in duration.  

The appellant was privately evaluated in December 1995 for 
complaints of recurrent headaches.  At that time the 
appellant reported that his headache episodes were the most 
bothersome of his current disorders.  He stated that his 
headaches occurred daily.  In this context, the appellant 
reported that he experienced severe headaches three to four 
times weekly, which interfered with his ability to work.  He 
reported that his headache episodes were accompanied by 
imbalance, which occurs about twice weekly, and lasts 15 to 
30 minutes in duration.

During VA examination in July 1998, the appellant reported a 
history of post-concussive syndrome resulting from a motor 
vehicle accident during service.  The appellant stated that 
the onset of the headaches dated to when the appellant was 18 
years of age, some 10 years prior to the in service 
automobile accident.  At the time of examination, the 
appellant reported complaints of headaches of fairly frequent 
occurrence, noted to occur almost daily.  The appellant 
denied any associated nausea or vomiting.  He did report 
symptoms of photophobia and mild phonophobia with his 
headaches.  He noted some precipitating events of blurring of 
vision.  He denied any aggravating factors.  The appellant 
was noted to have self-medicated with Motrin and Tylenol, 
with minimal relief.  The appellant reported that he had 
recently discontinued his use of these medications, and 
instead "just deals with it."  The appellant rated the 
severity of his pain at five on a 10 point scale.    

It was noted that the appellant also reported symptoms of 
dizziness.  He described symptoms of lightheadedness and 
feeling hot with flashes when these episodes of dizziness 
occur.  He noted that these episodes occur infrequently, but 
usually occur while he is working.  The appellant denied any 
noticeable features such as tachycardia, vertigo, nausea, 
vomiting, weakness, or visual changes.   

Neurological evaluation was noted to be normal.  It was noted 
that this evaluation included review of cortical functions, 
cranial nerves, motor, sensory, cerebellar, gait, and reflex 
examination.  

The assessment included probable tension-type headaches with 
some migrainous features.  The examiner indicated that the 
appellant was offered a referral to the VA Neurology but the 
appellant felt this was not needed because the headaches were 
not that severe and he needed no other treatment except over 
the counter medications. 

The appellant's service-connected headaches are currently 
evaluated as noncompensable under Diagnostic Code 8100, which 
provides for the evaluation of migraine headaches.  
Diagnostic Code 8100 provides that very frequent and 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant assignment of a 50 
percent evaluation.  Where there are characteristic 
prostrating attacks occurring on an average of once a month 
over several months, a 30 percent evaluation is warranted.  
Where there are characteristic prostrating attacks averaging 
one in two months over several months, a 10 percent 
evaluation is warranted.  Where attacks are less frequent, a 
zero percent evaluation is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

To summarize, the appellant has a history of intermittent 
headache episodes since service.  During the VA examination 
in 1995, the appellant reported two to three headache 
episodes daily, localized to the right eye or back of the 
head.  On private examination in December 1995, the appellant 
reported daily headaches, with incapacitating episodes three 
to four times weekly.  He described the headaches as severe.  
During the July 1998 VA examination he reported that the 
headaches occurred almost daily.  He assessed the degree of 
severity as five on a 10-point scale.  An assessment of 
tension headaches with migrainous features was indicated.  

After reviewing the evidence, it is the Board's judgment that 
the degree of severity resulting from the headaches more 
nearly approximates the criteria for 10 percent rating per 
38 U.S.C.A. § 4.7.

However, this same evidence does not support a rating in 
excess of 10 percent.  There is no indication that the 
veteran's headaches result in prostrating attacks occurring 
on an average of once a month over several months.  During 
the July 1998 he indicated that the headaches were not that 
severe. 

In rendering this decision, the Board has also considered the 
various other provisions of 38 C.F.R. Parts 3 and 4 in 
accordance with Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), but finds that they do not provide a basis upon which 
to grant an evaluation higher than 10 percent.  The Board 
further finds that the 10 percent rating is the highest 
rating warranted during the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


Entitlement to an increased evaluation for hemorrhoids

Service medical records reflect that the appellant was 
evaluated for external hemorrhoids in April 1994.  A May 1995 
VA medical examination report indicated that physical 
examination of the rectum to be normal.  In June 1995, 
Service connection was granted for this disorder, and a 
noncompensable rating was assigned under Diagnostic Code 
7336.

On VA examination in July 1998, the appellant presented with 
a history of symptomatic hemorrhoids, which he attributed to 
aggressive physical fitness training, and physical 
activities.  The appellant denied any history of 
constipation. He also denied any history of pharmocological 
intervention for previous  hemorrhoids.  With respect to his 
previous episodes of hemorrhoidal flare-up, the appellant 
reported that he would "just take it easy," apparently 
reducing the amount of physical activity with an apparent 
resolution of symptoms.  It was noted that the appellant 
reported a history of hematochezia approximately two months 
earlier, but denied any history of anemia. The examiner 
indicated that the appellant exhibited excellent sphincter 
control without fecal leakage.  There were no external 
hemorrhoids appreciated on examination of the rectum.  There 
was no evidence of fissures, or bleeding.  The clinical 
assessment was of a history of mildly symptomatic hemorrhoids 
that resolved.

As noted, the appellant's hemorrhoid disability is currently 
evaluated under VA's Schedule of Rating Disabilities at 0 
percent under Diagnostic Code 7336. 

Under this code, mild or moderate hemorrhoids are rated 
noncompensably disabling.  A 10 percent rating is warranted 
for large or thrombotic irreducible hemorrhoids manifested by 
excessive redundant tissue evidencing frequent recurrences.  
Hemorrhoids involving persistent bleeding with secondary 
anemia or with fissures warrant a 20 percent disability 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Following a review of the evidence, the Board determines that 
a compensable rating is not warranted for the appellant's 
hemorrhoids at this time.  The evidence of record does not 
show that the requisite criteria for a 10 percent rating have 
been met inasmuch as there is no evidence of the appellant 
having large or thrombotic irreducible hemorrhoids manifested 
by excessive redundant tissue evidencing frequent 
recurrences.  The appellant's hemorrhoids are not shown to be 
productive of more than mild or moderate impairment.  
Notably, VA examiner assessed the appellant's hemorrhoid 
condition to be productive of mild impairment.  While the 
Board is sympathetic to the appellant's beliefs that an 
increased evaluation is warranted for his hemorrhoids, the 
criteria necessary for an increased evaluation have not been 
met.

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this 
regard, the Board finds no basis which permits a rating in 
excess of zero percent.  Specifically, the Board finds that 
the evidence is not evenly as to warrant consideration of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107.  The 
Board further finds that the zero percent rating is the 
highest rating warranted during the appeal period.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 


ORDER

Service connection for a right shoulder disorder is granted.  

Service connection for a left hip disorder and bilateral 
hearing loss is denied.

An increased evaluation of 10 percent for headaches is 
granted subject to the law and regulations governing the 
award of monetary benefits.

An increased evaluation for hemorrhoids is denied.


REMAND

The issue of service connection for a low back disorder was 
previously before the Board in February 1996.  At that time 
the case was remanded for an orthopedic examination.  The 
examination, which was conducted in July 1998, revealed an 
impression of low back pain with no evidence of degenerative 
disease or radicular disease.  The Board is of the opinion 
that this diagnosis requires clarification. Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder should be referred 
to the same VA physician who performed 
the July 1998 VA orthopedic examination.  
The physician, in an addendum to the July 
1998 examination report, should be 
requested to render an opinion as to 
whether or not the veteran has an 
acquired, chronic low back disability.  
Any additional tests or examinations 
deemed necessary should be performed.  A 
complete rational for any opinion given 
should be included in the addendum.

2.  In the event that the same VA 
physician who performed the July 1998 
orthopedic examination is not available 
to provide the above requested opinion, 
another VA examination by an orthopedist 
should be performed in order to determine 
the nature and severity of any low back 
disability.  All testing deemed necessary 
should be performed.  The claims folder 
and a copy of this Remand must be 
furnished to the examiner in conjunction 
with the examination and this fact should 
be noted by the examiner in the 
examination report.  It is requested that 
the examiner specify in the diagnosis 
whether the appellant has an acquired, 
chronic low back disability. 

3.  The RO should then readjudicate the 
issue currently on appeal.

In the event that any action taken remains adverse to the 
veteran, he should be provided with a Supplemental Statement 
of the Case and an opportunity to respond. Thereafter, 
subject to current appellate procedures, the case should 
again be returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

